01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-318
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JONATHAN HARVEY JACK,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Domestic Assault by a Habitual Offender

15 Date of Detention Hearing:     July 18, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was not interviewed by Pretrial Services, so his background

22 information is unknown or unverified. Information was acquired from the Presentence Report



     DETENTION ORDER
     PAGE -1
01 filed under docket CR11-194 and a criminal records check. Defendant has a lengthy criminal

02 record and substantial substance abuse and mental health problems. He has a history of

03 supervised release noncompliance and a pattern of assaultive criminal history. Defendant does

04 not have a viable release plan at this time and does not contest entry of an order of detention.

05          2.     Defendant poses a risk of nonappearance based on lack of background

06 information, criminal history, mental health history and substance abuse history. Defendant

07 poses a risk of danger based criminal history and on the nature and circumstances of the offense.

08          3.     There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13      General for confinement in a correction facility separate, to the extent practicable, from

14      persons awaiting or serving sentences or being held in custody pending appeal;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 18th day of July, 2019.

02

03                                            A
                                              Mary Alice Theiler
04                                            United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
